SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 14C (Rule 14C-101) SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: x Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-5(d) (1)) o Definitive Information Statement POWERSAFE TECHNOLOGY CORP. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): x No fee required o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 1 Proposed maximum aggregate value of transaction: Total fee paid: o Fee previously paid with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a) (2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 2 POWERSAFE TECHNOLOGY CORP. 1400 Coney Island Avenue Brooklyn, New York 11230 August , 2010 Dear Stockholder: This Information Statement is furnished to holders of shares of Powersafe Technology Corp. (the “Company”) to notify the stockholders that on August 19, 2010, the Company received written consent (the “Written Consent”) from the directors and their spouses and two additional shareholders of the Company holding common stock and preferred stock, with 6,261,791 votes representingapproximately 51.77% of the totalvoting power of the Company, adopting the following resolutions: 1.
